 1   ELIZABETH GOITEIN*
 2   goiteine@brennan.law.nyu.edu
     J. ANDREW BOYLE*
 3   boylea@brennan.law.nyu.edu
     BRENNAN CENTER FOR JUSTICE AT NYU LAW
 4   1140 Connecticut Ave. NW, Ste. 1150
     Washington, D.C. 20036
 5
     (202) 753-5909 (telephone) | (202) 223-2683 (fax)
 6
     DAVID R. SINGH (Bar No. 300840)
 7   david.singh@weil.com
     WEIL, GOTSHAL & MANGES LLP
 8   201 Redwood Shores Parkway, 6th Floor
     Redwood Shores, CA 94065
 9
     Telephone: (650) 802-3000 Facsimile: (650) 802-3100
10
     Counsel for Amici Brennan Center for Justice
11   at NYU School of Law & The Cato Institute
12   *Admitted Pro Hac Vice
13
                          IN THE UNITED STATES DISTRICT COURT
14                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                   OAKLAND DIVISION
15
      SIERRA CLUB and SOUTHERN BORDER
16    COMMUNITIES COALITION,                             Case no. 4:19-cv-00892-HSG
17
                             Plaintiffs,
18                                                       [PROPOSED] ORDER GRANTING
              v.                                         MOTION TO CONSOLIDATE DOCKET
19                                                       ENTRIES FOR “BRENNAN CENTER
                                                         FOR JUSTICE” AND “BRENNAN
20    DONALD J. TRUMP, President of the                  CENTER FOR JUSTICE AT NYU
21    United States, in his official capacity, et al.,   SCHOOL OF LAW”

22                            Defendants.

23

24

25

26
27

28

      [PROPOSED] ORDER GRANTING MOT. FOR CONSOLIDATION                         Case No. 4:19-cv-00892
 1          Before the Court is a motion for consolidation of docket entries “Brennan Center for

 2   Justice and “Brennan Center for Justice at NYU School of Law” by the Brennan Center for

 3   Justice at NYU School of Law.

 4          Having considered the motion and good cause appearing, it is hereby ORDERED that the

 5   motion for clarification and reconciliation of parties is GRANTED. It is further ORDERED that

 6   the filings entered by the party “Brennan Center for Justice” will be deemed filed by “Brennan

 7   Center for Justice at NYU School of Law” upon entry of this Order. "“The Clerk is directed to

 8 consolidate "Brennan Center for Justice” and “Brennan Center for Justice at NYU School of
   IT IS SO ORDERED.
 9 Law” on the docket into a single entity under the name “Brennan Center for Justice at NYU

10   School of Law.”
     DATED: __________                                  _________________________
11        IT IS SO ORDERED.
                                                        Hon. Hayward S. Gilliam, Jr.
12 Dated: 5/7/2019                                        ____
                                                             ___States
                                                          _________________________________
                                                        United   ______District
                                                                       ______________
                                                                                Judge ___________
                                                                                               ____
                                                           Haywood S   S. Gilliam
                                                                          Gilliam, Jr
                                                                                   Jr.
13                                                         United States District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                             1
      [PROPOSED] ORDER GRANTING MOT. FOR CONSOLIDATION                        Case No. 4:19-cv-00892
